SILICON MATERIAL AND METHOD OF MANUFACTURE
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-20 are pending, wherein claims 11-20 were previously withdrawn. Claims 1-10 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 11, June 10, July 8 and October 20, 2022 are being considered by the examiner.

Specification
The disclosure is objected to because of the following:
Applicant has deleted paragraph [0095], and therefore, the [0096] should be accordingly corrected to be [0095]. Further, [0097]-[00102] should also be accordingly corrected.
Appropriate correction is required.

Claim Interpretations
The claimed “a surface area of an inward facing surface” and “a surface area of an outward facing surface” of the hollow silicon particle is interpreted as corresponding to “an internal surface area” and “an external surface area” as disclosed in paragraphs [0035] and [0036] of the instant specification, respectively.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 claims “a surface area of an inward facing surface” of at least about 100 m2/g and “a surface area of an external facing surface” of at most about 25 m2/g. However, the specification does not disclose how Applicant obtains the claimed values of “a surface area of an inward facing surface” and “a surface area of an outward facing surface” as claimed, respectively. For instance, it is unknown what methods Applicant use to obtain those values as claimed or disclosed. As a result, one of ordinary skill in the art would not make and/or use the invention. Note that the well-known BET method for measuring surface area does not differentiate between a surface area of an inward facing surface and a surface area of an outward facing surface.
Applicant argued during the interview that the measuring methods of the claimed two kinds of surface areas are standard. However, upon review of documents submitted on IDS dated October 20, 2022, there does not appear to be persuasive evidence which demonstrates that the measuring methods of “a surface area of an inward facing surface” and “a surface area of an outward facing surface” are standard. It is suggested that Applicant point out specifically where the above-mentioned documents disclose the alleged standard measuring methods.
Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a coating” in “a coating loading is at most 80% by mass”. It is unclear whether this “a coating” refers to the “a first coating” recited in claim 1, or another coating other than the “a first coating”.
Further, it is unclear whose amount this number is based on. Applicant is requested to point out where in the specification discloses information related to this limitation.

Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US CN 104300125 A, whose English machine translation is being employed for citation purposes, hereafter Wang).
Regarding claims 1-4, Wang teaches a silicon anode (lines 501-502; lines 631-632) comprising a silicon hollow silicon particle (See “hollow” in at least [0009] and lines 222, 264, 275, 278, 304, etc.), and further teaches that the particle size of the particle size can be controlled or adjusted (See, at least, lines 96, 130, 212, 217, 223, 418, 584-586, 614-615). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have readily arrived at the instantly claimed surface areas of an inward or outward facing surface of the hollow silicon particle, through routine experimentations by controlling or adjusting the silicon particles. It is submitted that the optimization of surface areas as claimed within the prior art conditions through routine experimentation is within the purview of the skilled artisan.
In addition, determining where the optimum combination of percentages or workable ranges lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed amounts are critical. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Alter, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
Wang further teaches a first coating disposed on the outward facing surface of the hollow silicon particle (e.g., a carbonaceous coating of graphitized carbon formed by carbonizing polyacrylonitrile, see at least lines 94-95).
Regarding claim 5, Wang teaches the silicon anode of claim 4, and further does not disclose that the first coating contains other materials than graphitized carbon, reading on the instantly claimed limitation.
Regarding claim 6, Wang teaches the silicon anode of claim 1, further teaches a binder sodium alginate is employed in the anode material (line 431), and one of ordinary skill in the art would readily appreciate that the sodium alginate would further cover the first coating to form a second coating due to the nature of a binder.
Regarding claim 7, Wang teaches the silicon anode of claim 6, wherein the first coating (i.e., the carbonaceous coating) has a greater electrical conductivity than the second coating, since carbon is well-known good conductor and sodium alginate is a material containing organic structure with lower electrical conductivity.
 Regarding claim 8, Wang teaches the silicon anode of claim 7, wherein the coating and the second coating are necessarily ionically conductive to lithium cations, since they are components of the silicon anode.
Regarding claim 9, Wang teaches the silicon anode of claim 6, wherein the coating comprises graphitic carbon (See the rejection of claim 4, above). Even if Wang does not teach a binder being a polymer, one of ordinary skill in the art would readily appreciate that a polymer, such as a PVDF, can be used as a binder in the anode material, since PVDF is well-known and widely used as a binder in an electrode material.
Regarding claim 10, Wang teaches the silicon anode of claim 1, wherein a coating loading is 25% by mass (e.g., line 408), reading on at most 80% by mass as instantly claimed.

Response to Arguments
Applicant's arguments filed October 20, 22 have been fully considered but they are not persuasive.
Applicant’s arguments based on the Choi reference are moot, because this reference has been removed from this Office action, solely for the purpose of simplifying the response to the arguments. Note, however, that the removal does not imply the application of Choi reference is improper; the Choi reference may be applied later when necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727